Case 1:20-cv-20214-MGC Document 6 Entered on FLSD Docket 01/30/2020 Page 1 of 2

RETURN OF SERVICE

UNITED STATES DISTRICT COURT
SOUTHERN District of Florida

Case Number: 20-CV-20214

Plaintiff:
vs.
OJ

F2020001093

 

 

 

 

Defendant:
FOX AUTOMOTIVE, INC.

For:

Ronald E. Stern

THE ADVOCACY LAW FIRM, P.A.
1250 East Hallandale Beach Blvd
Suite 503

Hallandale Beach, FL 33009

Received by OJF SERVICES, INC. on the 17th day of January, 2020 at 12:47 pm to be served on STEVEN FOX AS
TRUSTEE OF THE STEVEN FOX REVOCABLE TRUST AGREEMENT, 13241 SW 28 PLACE, DAVIE, FL 33330.

|, ANDREW KARP, do hereby affirm that on the 27th day of January, 2020 at 4:10 pm, I:
SUBSTITUTE - RESIDENTIAL: served by delivering y true copy of the SUMMONS AND COMPLAINT with the date and
hour of service endorsed thereon by me, to: CONNIE FOX as WIFE/CO-RESIDENT at the address of 13241 SW 28 PLACE,

DAVIE, FL 33330, of the within named person's usual place of abode, who resides therein, who is fifteen (15) years of age or
older and informed said person of the contents therein, in compliance with state statutes.

Military Status: Based upon inquiry of party served, Defendant is not in the military service of the United States of America.

Marital Status: Based upon inquiry of party served, Defendant is married.
| CERTIFY THAT | AM OVER THE AGE OF 18, HAVE NO INTEREST IN THE ABOVE ACTION, AND THAT | AM A SPECIAL
PROCESS SERVER APPOINTED BY THE SHERIFF, IN GOOD STANDING, IN THE JUDICIAL CIRCUIT IN WHICH

PROCESS WAS SERVED. "UNDER PENALTY OF PERJURY, | DECLARE THAT | HAVE READ THE FOREGOING
(DOCUMENT) AND THAT THE FACTS STATED IN IT ARE TRUE, 92.525.

a

ANDREW KARP ‘~*~
SPS #260

OJF SERVICES, INC.

13727 S.W. 152nd Street

P.M.B. 354

Miami, FL 33177

(786) 293-5750

 

Our Job Serial Number: OJF-2020001093

Copyright © 1992-2020 Database Services, Inc. - Process Server's Toolbox V8.1g
So) SS et)
f

DoJ i

o

es

i Case 1:20-cv-20214-MGC Document 6 Entered on FLSD Docket 01/30/2020 Page 2 of 2
OS Case 1:20-cv-20214-MGC Document 4 Entered on FLSD Docket 01/17/2020 Page 1 of 1

iyo
AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
Southern District of Florida

Renzo Barberi

 

Plaintiff(s)
Vv.

Civil Action No. 20-CV-20214

Fox Automotive, Inc., a Florida Profit Corporation and

Steven Fox, as Trustee of the Steven Fox Revocable
Trust Agreement

Nee Oe a A ae ae ae ae

Defendant(s) a

5

954.929.421
WWW.OJFSERVICES.COM

SUMMONS IN A CIVIL ACTION
To: (Defendant's name and address)

Steven Fox, as Trustee of the Steven Fox Revocable Trust Agreement
13241 SW 28 Place

Davie, FL 33330

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

RONALD E. STERN, ESQ.

THE ADVOCACY LAW FIRM, P.A.

1250 E. HALLANDALE BEACH BLVD., SUITE 503

HALLANDALE BEACH, FLORIDA 33009

ATTORNEY FOR PLAINTIFF, RENZO BARBERI

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

SUMMONS

Date: 01/17/2020

s/ DIMAS RODRIGUEZ

Deputy Clerk
Angela E. Noble U.S. District Courts

Clerk of Court

 

 

NFA
